NOT FOR PUBLICATION

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


COMPREHENSIVE SPINE CARE, P.A.,                                         Civil Action No.: 18-10036 (JLL)

                      Plaintiff.                                                    OPINION

V.


  OXFORD HEALTH INSURANCE, INC.,
• UNITED HEALTHCARE SERVICES, INC.,
  JOHN DOES 1-10, JANE DOES 1-10, and
  ABC CORPORATIONS 1-10,

                      Defendants.



LINARES, Chief District Judge.

        This matter comes before the Court by way of a Motion to Dismiss the Amended Complaint

filed by Defendants Oxford Health Insurance, Inc. and United Healthcare Services. Inc.                 pursuant



to Rule 12(b)(6) of the Federal Rules of Civil Procedure. (ECF No. 10). Plaintiff Comprehensive

Spine Care, P.A. has submitted an Opposition to Defendants’ Motion, (ECF No. 13), to which

Defendants have replied, (ECF No. 22). The Court decides this matter without oral argument

pursuant to Rule 78 of the Federal Rules of Civil Procedure. For the reasons set forth below, the

Court grants in part and denies in part Defendants’ Motion to Dismiss.



                                         I.    BACKGROUND’

        This case arises from a dispute between a healthcare provider and an insurance company.

Plaintiff Comprehensive Spine Care, P.A. is a healthcare provider located in Westwood, New


 This background is derived from the Amended Complaint, (ECf No. 6 (“Am. Compi.”)), which the Court accepts
 as true at this stage of the proceedings. See Aiston v. Countiywide fin. Crnp.. 585 f.3d 753, 758 (3d Cir. 2009).
Jersey. (Am. Compi.      ¶   1). On April 24, 2018, Plaintiff filed an action against Defendants Oxford

Health Insurance, Inc. and United Healthcare Services, Inc. in the Superior Court of Netv Jersey,

Bergen County, Law Division, alleging violations of New Jersey state law and seeking damages

for Defendants’ alleged failure to pay Plaintiff for its provision of medical services to an insured

patient (“Patient”). (ECF No. I—i). Defendants, health insurance companies with their principal

places of business in Hartford. Connecticut. removed the action to this Court, invoking the Court’s

diversity jurisdiction pursuant to 2$ U.S.C.    §   1 332(a)(1). (ECF No. 1). On July 23, 2018, Plaintiff

filed its Amended Complaint. (ECF No. 6).

         Plaintiff is a “non-participating or out-of-network provider” with respect to Defendants’

insurance plans. (Am. Compl.        ¶   13). On some date prior to November 7, 2012, representatives

from Plaintiffs office “contacted Defendants to request prior authorization” for the provision of

medically necessary orthopedic surgery to Patient. (Am. Compi.             ¶   14—1 5). Plaintiff alleges that

it “received authorization from Defendants approving the rendering of surgical services to the

Patient under authorization number 97522373.” (Am. Cornpl.             ¶   15). On November 7, 2012. a

physician employed and/or contracted by Plaintiff performed the necessary surgical procedure on

Patient. (Am. Compl.     ¶J   16—17). Plaintiff then billed Defendants in the amount of $145,032.00

for the surgery, which Plaintiff alleges “represents normal and reasonable charges for the complex

procedures performed by a Board-Certified Orthopedic Surgeon practicing in New Jersey.” (Am.

Compl.   ¶   19). Defendants ultimately paid Plaintiff a total of $1,474.37, leaving Patient to cover

the balance of S 143.557.63. (Am. Cornpl.      ¶ 20).
         Plaintiff asserts claims for breach of contract, promissory estoppel, account stated, and

quantum mci-nit, arguing that, “[b]y authorizing the surgery, Defendants agreed to pay the fair and

reasonable rates for the medical services provided by Plaintiff.” (Am. Cornpl.           ¶ 24).   Defendants

now   move to dismiss. arguing that all claims are preempted by the Employee Retirement Income
Security Act, 29 U.S.C.   § 1001, et seq. (“ERISA”), and, alternatively, that the Amended Complaint
fails to state a claim upon which relief can be granted. (ECf No. 10-1 (“Mov. Br.”)).



                                   II.     LEGAL STANDARD

        To withstand a motion to dismiss for failure to state a claim, a “complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbctl, 556 U.S. 662, 67$ (2009) (quoting Bell At!. Coip. v. Twornblv, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. at 678 (citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Twombly, 550 U.S. at 556).

       To determine the sufficiency of a complaint under Twomblv and Iqbal in the Third Circuit,

the Court must take three steps. “First, it must ‘tak[e] note of the elements a plaintiff must plead

to state a claim.’   Second, it should identify allegations that, ‘because they are no more than

conclusions, are not entitled to the assumption of truth.’ Finally, ‘[w]hen there are well-pleaded

factual allegations, a court should assume their veracity and then determine whether they plausibly

give rise to an entitlement for relief” Connellv v. Lane Constr. Coip., 809 F.3d 780, 787 (3d Cir.

2016) (quoting Iqbal, 556 U.S. at 675, 679) (citations omitted).



                                         III.   ANALYSIS

       Defendants contend that Plaintiff submitted its bill for the relevant procedure to Oxford

Health Insurance “for payment under the Marcus Brothers Textiles Inc. Freedom Direct Plan

(‘Plan’), which is an employee welfare benefit plan governed by [ERISA].” (Mov. Br. at 7).
                                                   3
Defendants therefore argue that Plaintiffs state law claims are preempted by ERISA because the

claims implicate Defendants’ “administration of an ERISA governed employee welfare benefit

plan.” (Mov. Bi-. at 10). ERISA preempts state law in two “separate but related” ways—either

completely or expressly. P;yzbowski v. US. Healthcare, Inc., 245 f.3d 266, 270 (3d Cir. 2001)

(citing 29 U.S.C.   § 1132(a), 1144(a)). Defendants argue that both of ERISA’s preemption
provisions bar Plaintiffs claims. (Mov. Br. at 21).



A. Complete Preemption—ERISA            § 502(a)
        ERISA’s civil enforcement mechanism,        § 502(a), “allows a beneficiary or participant of
an ERISA-regulated plan to bring a civil action ‘to recover benefits due to him under the terms of

his plan, to enforce his rights under the terms of the plan, or to clarify his rights to future benefits

under the terms of the plan.”           Piythowski, 245 F.3d at 271—72 (quoting 29 U.S.C.

§ 1 132(a)(1)(B)). A state law claim is completely preempted by § 502(a) “only if: (1) the plaintiff
could have brought the claim under    § 502(a); and (2) no other independent legal duty supports the
plaintiffs claim.” iLi carpenters and the Trustees Thereofv. Tishman Constr. Coip.          qfVi, 760
F.3d 297, 303 (3d Cir. 2014) (citing Pascack Valley Hosp. Inc. v. Local 464A LiTCW Welfare

Reimbursement Plan, 388 F.3d 393, 400 (3d Cir. 2004)). The first prong of this analysis, referred

to as the Pascack test, requires courts to determine: “1(a) Whether the plaintiff is the type of party

that can bring a claim pursuant to Section 502(a)( 1 )(B), and 1(b) whether the actual claim that the

plaintiff asserts can be construed as a colorable claim for benefits pursuant to Section

502(a)(l )(B)”—in other words, whether the plaintiff would have standing to bring a claim under

§ 502(a). E. coast Advanced Plastic Surgery v. AmeriHealth, No. 17-8409, 201$ WL 1226104,
at *2 (D.N.J. Mar. 9, 2018) (“Amerilfealth”) (quoting Progressive Spine & Orthopaedics, LLC v.

Anthem Blue Qoss Blue Shield, No. 17-536, 2017 WL 4011203, at *5 (D.N.J. Sept. 11, 2017)).
                                                   4
       Plaintiffs claims in this case do not satisfy the first prong of the Pascack test and are

therefore not completely preempted by      § 502(a). first, Plaintiff is neither a “beneficiary” nor a
“participant” of an ERISA-regulated plan—Plaintiff is a healthcare provider asserting claims on

its own behalf, not on behalf of Patient. (Am. Compi.     ¶ 9). Accordingly, Plaintiff is not “the type
of party” that can bring a   § 502(a) claim. AmeriHectlth, 201$ WL 1226104, at *2. 3 (“Because
Plaintiff is a third-party provider and does not attempt to assert the rights of [the patient], Plaintiff

does not have standing to bring suit under   § 502(a).”). Plaintiff also does not allege the existence
of an assignment of Patient’s rights under an ERISA plan to Plaintiff, which would allow Plaintiff

to stand in Patient’s shoes. See CardioNet, Inc. v. Cigna Health Corp., 751 f.3d 165, 176 n.1 0

(3d Cir. 2014) (“[H]ealth care providers may obtain standing to sue [under ERISA           § 502(a)] by
assignment from a plan participant.”). In the absence of such an assignment, courts have held that

healthcare providers lack standing to bring claims under    § 502(a). See, e.g., Pascack VallevHosp.,
3$$ f.3d at 404 (concluding that hospital’s claim was not preempted by          § 502(a) because plan

beneficiaries had not assigned their claims to the hospital, noting that “the absence of an

assignment is dispositive of the complete pre-emption question”); N Jersey Spine Gip., LLC v.

3/tie Cross and B/tie Shield of Mass., Inc., No. 17-13173, 201$ WL 2095174, at *2 (D.N.J. May

7, 201$) (holding state law claims not completely preempted by ERISA            § 502(a) because there
was no evidence that the patient “executed assignments of benefits in connection with his surgery

such that ERISA would be applicable”); Progressive Spine, 2017 WL 4011203, at *6 (holding

plaintiff healthcare provider lacked standing under the first prong of the Pascack test because of a

lack of a valid assignment of patient’s benefits).

        Second, Plaintiffs claims cannot be construed as “colorable claim[s] for benefits” under

§ 502(a). Anieriffealth, 201$ WL 1226104, at *2. Plaintiff”does not challenge the type, scope or
provision of benefits under” an ERISA-regulated plan, but rather “only asserts its right as a third
                                                     5
party provider to be reimbursed for pre-authorized medical services it rendered” to Patient. Id. at

*3 While     §       502(a) “preempts claims regarding coverage or denials of benefits” under a plan, it

“does not.   .   .   preempt claims over the amount of coverage provided, which includes disputes over

reimbursement.” Emergency Physicians of St. C/are’s v. United Health c’ctre, No. 14-404, 2014

WL 7404563, at *5 (D.N.J. Dec. 29. 2014); see citso Pascack Valley Hosp., 388 F.3d at 403—04

(holding provider’s claims not preempted where dispute concerned not “the right to payment

but the amount, or level, of payment,” which would be determined not by the ERISA plan but by

an unrelated agreement between the parties) (quoting Blue Cross o/Cat. v. Anesthesia &ire Assoc.

Med. Grp., Inc., 187 f.3d 1045, 1051 (9th Cir. 1999)).

       Because Plaintiffs claims fail the first prong of the Pascack test, the Court concludes,

without reaching the second         prong, that   Plaintiffs state law claims are not completely preempted

by ERISA     § 502(a). See E. Coast Advanced Plastic Stirgen v. Horizon Blue Cross Blue Shield of
NJ, No. 18-7718, 2018 WL 6178869, at *6_7 (D.N.J. Nov. 26, 201$) (finding similar claims were

not preempted by ERISA           § 502(a) where the first prong of the Pascack test was not met); Thomas
R. Peterson MD PC v. Cigna Ins. Co., No. 14-38 1$, 2014 WL 4054120, at *3 (D.N.J. Aug. 15,

2014) (holding that claims were not preempted by ERISA            § 502(a), because the case was “a breach
of contract lawsuit for customary medical fees that touches on ERISA only insofar as pre-approval

for the disputed procedure was granted by an entity that administers ERISA health plans”).



B. Express Preemption—ERISA                § 514
       Section 514(a) preempts “any and all State laws insofar as they may now or hereafier relate

to any [ERISA] employee benefit plan.” 29 U.S.C.             § 1144(a). “[T]he phrase ‘relate to’ [is] given
its broad commonsense meaning. such that a state law ‘relate[s] to’ a benefit plan ‘in the normal

sense of the phrase, if it has a connection with or reference to such a plan.” Pilot Life Ins. Co. v.
                                                         6
Dedeatix, 481 U.S. 41,47 (1987) (quotingMetro. Li/b Ins. Co. v. Mass., 471 U.S. 724, 739 (1985)).

The Supreme Court has described two categories of express preemption tinder        § 514: a state law
cause of action is preempted (1) “if it has a ‘reference to’ ERISA plans” or (2) if it “has an

impermissible ‘connection with’ ERISA plans.” Gobeille v. Liberty Mitt. Ins. Co., 136 S. Ct. 936,

943 (2016) (citations omitted).

        Defendants argue that Plaintiffs claims “relate to” an ERISA-regulated benefit plan

because “Patient, whose claims are at issue in this matter, was a member of an ERISA Plan,” and

because “the only reason [Plaintiff] contacted Defendant was to obtain authorization in compliance

with Plan terms.” (ECf No. 22 at 15).           As a result, Defendants maintain that their “claim

detenuination, related to   what   benefits are payable, is governed by the terms of the ERISA Plan.”

(ECF No. 22 at 15). Defendant further argues that Plaintiffs claims must be preempted by        § 514

because the “Amended Complaint seeks as damages benefits the Defendant could only be

obligated to pay under the terms of the Patient’s employee benefit P1an.’ (Mov. Br. at 22).

Plaintiff contends that its action is entirely unrelated to the terms of Patient’s benefit plan, as

Plaintiff is neither “a party to the Plan.” nor was it “aware of any terms of the Plan” when the

preauthorization commctnications giving rise to its claims occurred. (ECF No. 13      (“Opp. Br.”) at
10). Plaintiff insists that it “is proceeding on its own state law claims premised on the independent

duty to pay Plaintiff created by [Defendants’] preauthorization” of the surgery.    (Opp. Br. at 7).
         In a recent and nearly identical case out of this District, the Court denied an insurance

company’s motion to dismiss, concluding that a healthcare provider’s state law claims, premised

on   the defendant’s preauthorization of a medical procedure, were not preempted by ERISA       § 514.

 Gtastein v. Aetna, Inc., No. 18-9262, 2018 WL 4562467 (D.N.J. Sept. 24, 201 8). The Court found

that the plaintiffs claims did not “refer to” an ERISA plan because “the Complaint does not claim

that Plaintiff was a contracting party to any ERISA plan” nor “allege that payment [was] due to
                                                    7
[Plaintiff] according to the terms of an ERISA plan.” Id. at
                                                             *2.        The healthcare provider’s

                                                                                         would
allegations of an implied contract “[did] nothing to suggest” that the plaintiffs claims

“require examination of an ERISA plan.” Id. The Court also concluded that the state law claims
                                                                                         e of
did not have an “impennissible connection with” an ERISA plan, since the “central purpos
                                                                                            against
ERISA is to protect plan participants and beneficiaries,” and “claims brought by a provider
                                                         *3
an insurance company do not implicate” that goal. Id. at

       The Court reaches the same conclusion here.           Contrary to Defendants’ assertions,

                                                                                       aint
Plaintiffs claims do not “relate to” an ERISA-regulated plan because the Amended Compl
                                                                                      g in the
does not seek damages pursuant to the tenus of Patient’s benefit plan. Indeed, nothin
                                                                                           way.
Amended Complaint directs the Court to consider the terms of Patient’s benefit plan in any
                                                                                      between
Instead, the Amended Complaint seeks damages arising from an independent relationship

Plaintiff and Defendants. Defendants’ arguments that the terms of Patient’s plan govern or
                                                                                           inform

                                                                                           Court’s
Plaintiffs reasonable expectations regarding Defendants’ preauthorization do not alter the
                                                                                                s of
analysis because, at this stage in the proceedings, the Court is concerned with the four corner
                                                                                     s not
the Amended Complaint, which premises Defendants’ liability solely on representation
                                                                       *4 (denying motion to
 facially related to Patient’s plan. See Glastein, 201$ WL 4562467, at

 dismiss claims as preempted by   § 514, reasoning that “the Complaint provides no reason why the
 Court would need to reference an ERISA plan to adjudicate Plaintiffs claims”).

        Other courts in this District have found state law claims asserted by healthcare providers

 against insurance companies to be preempted by           § 514, but those cases are factually
                                                                                           orization
 distinguishable. For example, several of those cases consider claims arising from preauth
                                                                                          benefit
 letters that expressly stated that preauthorization was subject to the terms of an ERISA
                                                                                         . See, e.g.,
 plan, therefore requiring a court to interpret the plan in order to resolve the dispute
                                                                                   , * I (D.N.J.
 Gtastein v. horizon B/tie Cross B/tie Shield ofAm., No. 1 7-79$3, 201$ WL 3 $49904 at
                                                  $
Aug. 13, 2018); Att. Shore StirgicatAssocs. v. Horizon Blue         cross   3/tie Shield of Ni, No. 17-

7534, 2018 WL 2441770, at I (D.N.J. May 3 1, 2018). Courts have also found            § 514 preemption

where a healthcare provider sought to recover in contract against an ERISA-regulated plan itself,

see Our Lady ofLourdes Heatth Sys.    i’.   MIII hotels, Inc. Hectlth cind Welfare Fund, No. 09-1 875,

2009 WI 4510130, at *1 (D.N.J. Dec. 1, 2009). or where the complaint contained allegations
                                                                                            v.
acknowledging the relevance of the terms of an ERISA plan, see Broad St. Surgical Ctr., LLC
                                                         5 (D.N.J. Mar. 6, 2012).
UnitedHeatth Grp., Inc., No. 11-2775, 2012 WI 76249$, at

        In the most analogous case finding      §   514 preemption in this District, the Court reasoned

                                                                                            an
that, “by disputing reimbursement for a medical procedure performed on a patient insured by

ERISA plan. Plaintiff asserts quintessential ERISA claims.” Ade. Orthopedics and Sports Mccl.
                                                                          *5 (D.N.J. June 7,
Inst. v. Empire B/tie Ooss 3/tie Shield, No. 17-8697. 201$ WI 2758221, at

2018). in that case, as here, the plaintiff argtied that, “by pre-authorizing the stirgery, Defendant
                                                                                               rise
was bound to reimburse Plaintiff at a ‘usual, customary, and reasonable’ rate,” thereby giving

to claims for breach of contract and promissory estoppel. Id. at *6. The Court rejected those

 arguments, concluding that “the reimbursement rate that [the defendant] must pay is not dictated
                                                                                          rate,”
by reasonability or fairness, but rather by [the plaintiffs] out-of-network reimbursement

 requiring the Court to examine the terms of the patient’s plan. Id. Nevertheless, at the motion-to-

 dismiss stage, the Court cannot find ERISA preemption where nothing in the Amended Complaint

 directs the Court to ERISA or an ERISA plan.



 C. Sufficiency of the Allegations

        Defendants further argue that, even if Plaintiffs claims are not preempted by ERISA, they
                                                                                           claim
 should nevertheless be dismissed because the allegations in the Complaint fail to state a

 upon which relief can be granted. (Mov. Br. at 13—21).
                                                       9
       1. Implied Contract

       “An implied—in—fact contract   ...   is a true contract arising from mutual agreement and intent

to promise, but in circumstances in which the agreement and promise have not been verbally

expressed.” Baer v. Chctse, 392 F.3d 609, 616 (3d Cir. 2004) (quoting In re Penn Cent. Transp.

Co., 831 F.2d 1221, 1228 (3d Cir. 1987)). Therefore, in order to survive a motion to dismiss,

Plaintiff must plead the elements of a contract claim: “(1) the parties entered into a valid contract.

(2) the defendant did not perform his or her obligations under the contract, and (3) the plaintiff

suffered damages as a result.” Dcts Inn Worldwide, Inc. v. Sharct &      Sons,   Inc., No. 13-1049, 2013

WL 5535959, at *3 (D.N.J. Oct. 7, 2013) (quoting Muiphy v. Implicito, 392 N.J. Super. 245, 265

(App. Div. 2007)).

        In f. coast Advanced Plastic Swgen v. Aetna, Inc., No. 17-13676, 2018 WL 3062907, at

*3 (D.N.J. June 21, 201 8) (“P. Coast”), the Court considered an implied contract claim under facts

very similar to the facts in the instant dispute. The Court determined that the plaintiff, a healthcare

provider, sufficiently stated an implied-in-fact contract claim where the complaint alleged that the

plaintiff rendered services in reliance on the defendant insurer’s preauthorization of medical

services. E. Coast, 201$ WL 3062907, at *3• The Court denied the defendant’s motion to dismiss,

reasoning that, through discovery, “the parties’ conduct may show how it was understood that

Plaintiff took [defendant’s] pre-authorization letters as creating a promise to pay its usual and

customary rates for medical services.” Id.

        The same analysis applies here. Plaintiff sufficiently alleges that the parties entered an

implied-in-fact contract “through Defendants’ course of conduct and interaction with Plaintiff,”

that Defendant failed to perform under the contract by failing to pay Plaintiff the correct amount

for the services it rendered, and that Plaintiff suffered damages.          (Am. Compl.      ¶]   23—28).

Defendants’ argument that Plaintiffs contract claim fails because the Complaint does not allege
                                                    10
the precise contours of the agreement is unpersuasive, as an implied contract may exist even where

“the parties do not state their terms.” Baer, 392 F.3d at 616. An agreement that lacks a definite

price term may be enforceable so long as “the parties specify a practicable method by which they

can deten-nine the amount” owed. Id. at 619. The Amended Complaint alleges that the amount

Plaintiff billed Defendants represented “non-n al and reasonable charges” for the provided services

according to the customary practice in orthopedic surgery in New Jersey. (Am. Compl.                ¶   19).

Plaintiff is entitled to discovery to demonstrate how the parties would have understood or

measured the price tenn in their alleged agreement.



       2. Promissory Estoppel

       A claim for promissory estoppel under New Jersey law requires a showing of the following

elements: “(1) a clear and definite promise; (2) made with the expectation that the prornisee will

rely on it[;] (3) reasonable reliance; and (4) definite and substantial detriment.” Cotter v. Newark

Housing Auth., 422 F. App’x 95, 99 (3d Cir. 2011) (quoting Toll Bros., Inc. v. Bd. of Chosen

freeholders of Ctv. of Burlington, 194 N.J. 223, 253 (2008)). Plaintiff sufficiently alleges that

Defendants’ preauthorization of Patient’s surgery was a promise that “induced Plaintiff to provide

the medical services.” and that Plaintiffs reasonably “relied upon this promise to its detriment” in

providing the services to Patient. (Am. Compl.               ¶   21, 30—33). The Court therefore finds that

Plaintiff adequately states a claim for promissory estoppel. See F. Cocust, 201 8 WL 3062907, at

*3 (holding plaintiff sufficiently alleged promissory estoppel claim “because upon pre-authorizing

the procedures, [defendant] should have understood that it was reasonable for Plaintiff to rely on

the representations   .   .   which Plaintiff relied on to its detriment”).




                                                        11
       3. Account Stated

       “A claim for account stated is similar to a claim for breach of contract, and requires a

plaintiff to prove that there is an exact and definite balance’ for goods delivered or services

rendered that can be proven by a statement of account.” Progressive freight, Inc. v. framaur

Ass., LLC, No. 16-9366, 2017 WL 3872327, at *3 (D.N.J. Sept. 5, 2017) (quoting Man/er Tops,

Ltd. v. Toys R Us, Inc., No. 12-3072, 2013 WL 244737, at *5 (D.N.J. Jan. 22, 2013)). Plaintiff

alleges that its bills and records state an amount of$145,032.00 which Defendants owe to Plaintiff

based on their preauthorization of the provided surgery. (Compi.       ¶f] 35—38).   Having concluded

that Plaintiff sufficiently alleges breach of an implied contract, the Court likewise finds that

Plaintiffs account stated claim survives Defendants’ motion to dismiss. See E. Coast, 2018 WL

3062907, at *3 (holding plaintiff sufficiently alleged account stated claim, reasoning that, “in

pleading adequately the breach of contract and promissory estoppel claims, it follows that the

parties’ conduct may show mutual agreement as to the exact and definite amount [defendant

insurer] owes Plaintiff’); Manley Toys, 2013 WL 244737, at *5 (declining to dismiss account

stated claim because it was “inseparable from [the plaintiffs] breach of contract claim”).



       4. Quantum Meruit

       The doctrine of quantum   ineruit   “is applied when, absent a manifest intention to be bound,

‘one party has conferred a benefit on another and the circumstances are such that to deny recovery

woctld be unjust.” China falcon f/ring Ltd.       i.   Dassault falcon Jet Coip., 329 F. Supp. 3d 56,

76 (D.N.J. 2018) (quoting Kas Oriental Rttgs, Inc. v. El/man, 394 N.J. Super. 278, 286 (App. Div.

2007)). “A plaintiff makes out a proper claim for quantum mertdt when it pleads that ‘services

were performed with an expectation that the beneficiary would pay for them, and under

circumstances that should have put the beneficiary on notice that the plaintiff expected to be paid.”
                                                   12
Manley Toys, 2013 WL 244737, at *6 (quoting Weichert Co. Realtors v. Ryan, 128 N.J. 427, 438

(1992)). Here, Defendants argue that Plaintiff cannot recover under a qttantum meruit theory

because any benefit conferred by Plaintiffs performance of the surgical procedure benefited

Patient, not Defendants. (Mov. Br. at 19). The Court agrees. Plaintiff argues that “it conferred a

benefit on Defendant by providing its insured with medical services.” (ECF No. 13 at 21).

However, courts have held that an insurance company “derives no benefit” from services provided

to an insured for purposes of a   qttantttln   ineruit claim. Broad St. Surgical Ctr., 2012 WL 76249$,

at *$ (quoting Travelers Indem. Co. of Coon. v. Losco Grp., Inc., 150 F. Supp. 2d 556, 563

(S.D.N.Y. 2001)). As Plaintiff cites no authority to the contrary, the Court dismisses Plaintiffs

qttantttm meruit claim with prejudice.




       As in E. Coast, Defendants here “attack[] the merits” of Plaintiffs contract and promissory

estoppel claims at the motion-to-dismiss stage, when the Court’s task is to ask “not whether a

plaintiff will ultimately prevail[,] but whether the claimant is entitled to offer evidence to support

the claim.” 201$ WL 3062907, at *4 (quoting Twombly, 550 U.S. at 563 n.$). With the exception

of the quantum mertdt claim, the Court concludes that Plaintiff is entitled to do so here.



                                      IV.       CONCLUSION

       For these reasons, Defendants’ Motion to Dismiss is granted in part and denied in part. An

appropriate Order accompanies this Opinion.




DATED: December         /    ,20l$
                                                            HON jSE L. LINARES
                                                            c’,)’Judge, United States District Court
                                                       n
                                                      I.)
